Case 1:17-CV-06857-R.]S Document 70 Filed 03/07/19 Page 1 of 1

YOON LLP
11 E. 44"‘ Street - Suite 1001
New Yorl<, New York 10017
(646) 503~3'70'1
Charles Yoor\ Fax: (800) 381-0450
Partner E-Mail: cyoon@yoonllp.€om

March 7, 2019

Bv IECF and Email
SullivanNYSDChambers({r)nysd.uscourts.Q;ov
The Honorable Richard J. Sullivan

United States District Judge

Southern District of NeW York

40 Foley Square, Room 2104

New York, New York 10007

Re: The Korean American Assocl'atr'on of Grea£er New York v. Suna Ki Min.

1:17-cv-06857|R|51

Dear Judge Sullivan:

We represent the Korean American Association of Greater NeW York (“KAAGNY”), the
plaintiff in the above-referenced case. We Write this letter at the request of the current
KAAGNY President Ms. Minsun Kim, respectfully inquiring into Whether the decision on the
trial that Was conducted before Your H<)nor on June 4, 2018 and June 5, 2018 could be expected
by April 30, 2019. The reason for this inquiry is because l\/ls. Minsun Kim’s terrn as President of
KAAGNY concludes as of April 30, 2019 Which is also the end of KAAGNY’s fiscal year. We
thank your Honor for your consideration of our request.

Resp_c_e_lg`u l submitted._

 
  
   

 

Charles Yoon

cc: Nolan Klein, Esq.
Steven Yudin, Esq.

